DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 17 and 19 and added claims 20 and 21 which changes the scope of the claims and as such a new grounds of rejection is issued.
In the previous office action, the Examiner did not indicate the obviousness double patenting rejection as provisional, and did not issue a double patenting rejection on the dependent claims. Therefore, this office action is considered Non-Final.

In regards to the DP rejection Applicant asserts:
In response, the Applicant submits that such rejection should be indicated as being provisional since the present application and U.S. Patent Application No. 16/450,927 are pending. In this regard, the Applicant requests reconsideration of such obviousness double patenting rejection in view of the amendment to claim 1 in U.S. Patent Application No.  16/450,927 (submitted on the same date) and the amendment to claim 19 herein.
In response:
Applicant’s remarks are persuasive. Examiner maintains nonstatutory obviousness provisional double patenting rejection as specified below.


And further asserts:
Furthermore, Togo Peraza which is cited for disclosing "the negative input is a grounding input" discloses a ground which is on the negative battery side and not "one of the inputs" that also receives the input voltage for heating. Further, Togo Peraza is a loading circuit not a heating circuit as present system which utilizes the MOSFAET 106 (see, FIG. 1) to….
And further asserts:
Accordingly, in contrast with the position of the Office Action, Togo Peraza does not disclose or suggest a grounding input to the "one of the inputs" in a heating circuit as argued by the Examiner in the Office Action.
In response:
The Examiner does use Togo Peraza to teach a “grounding input to the "one of the inputs" in a heating circuit” nor uses Togo Peraza to teach “a heating circuit”
In response to applicant's argument that Togo Peraza is nonanalogous art (i.e. Togo Peraza is a loading circuit not a heating circuit), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  In this case, The Examiner uses Togo Peraza to teach the negative input is a grounding input (Fig. 1 ground connected to battery input 115) which is pertinent to the applicant’s negative battery terminal being connected to ground (as seen in Fig. 22 of specification)



In regards to the rejection of Claim(s) 3 Applicant asserts:
Regarding claim 3, Togo Peraza is a load protection circuit and the MOSSFET
106 cited by the Examiner, does not disclose or suggest "couples the input voltage to the one input when a first switching voltage is below a first predetermined voltage" as argued by the Examiner.
In response:
The Examiner does use Togo Peraza to teach "couples the input voltage to the one input when a first switching voltage is below a first predetermined voltage" but uses the combined teachings of Nishi, Togo Peraza, Rastegar, and Muraoka to teach the claim language of claim 3 as specified below. 

In regards to the rejection of Claim(s) 3 Applicant asserts:
Regarding claim 4, in Tversky, the switch 564 puts the battery in a low power mode and does not disclose or suggest decoupling a grounding input from the one input as argued in the Office Action, see paragraph [0063] and [0067] cited in the office action.
In response:
The Examiner does use Tversky to teach " decoupling a grounding input from the one input " but uses the combined teachings of Nishi, Togo Peraza, Rastegar, and Muraoka to teach the claim language of claim 4 as specified below. 

In regards to the rejection of Claim(s) 17 Applicant asserts:
Regarding claim 17, Muraoka shows use of a separate heater to heat a battery and fails to disclose or suggest "coupling the input voltage to the one input to charge the energy storage device while the temperature of the electrolyte is above the predetermined temperature such that the input voltage provided to the one of the inputs to generate the heat and raise the temperature of the electrolyte is also utilized to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the predetermined temperature.
In response:
The Examiner uses the combined teachings of Nishi, Togo Peraza, Rastegar, and Muraoka to teach the claim language of claim 17 as specified below. 
In regards to the rejection of Claim(s) 20-21 Applicant asserts:
Turning next to the prior art, Nishi, which is cited for showing the switching of claims 1 and 19 discloses the use of a triangle wave (see, Nishi, FIG. 11 cited in the Office Action) and not a square wave as disclosed for this embodiment and now recited in claims 20 and 21.
In response:
The examiner uses the combined teachings of Nishi, Togo Peraza, Rastegar, and Muraoka to teach claim language of Claim(s) 20-21 as specified below. 
Specifically wherein the examiner does not rely on Nishi’s triangle current wave to teach the claimed “square waved shaped voltage”, but uses Nishi teach:
 “…a square waved shaped voltage to the one of the inputs at the frequency (Fig. 11 where the switches Q1 and Q2 switch on and off resembling a square wave. As such the voltage on line PL2 will resemble a square-wave type waveform).
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Claim objections
 Claims 17 recites “the measurement” which lack antecedent basis. Examiner will interpret as “a measurement”.
Correction is required.
Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory obviousness provisional double patenting as being unpatentable over claims 1-22 of application #16450927 in view of Togo Peraza (US 20160241013). Although the claims are not identical, they are not patentably distinct from each other.
App #16254415						App#16450927
 and a grounding input provided to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the electrolyte; and discontinuing the switching when the temperature of the electrolyte is above a predetermined temperature that is considered sufficient to increase a charging efficiency of the energy storage device.



2.  The method of claim 1, comprising providing the input voltage through a 
first switch and providing the grounding input through a second switch, wherein 
the switching comprises simultaneously coupling the input voltage to the one 
input through operation of the first switch and decoupling the grounding input 
from the one input through operation of the second switch during a first time 
interval and thereafter, simultaneously decoupling the input voltage from the 
one input through operation of the first switch and coupling the grounding input to the one input during a second time interval through operation of the second switch, wherein the first interval and the second interval are 
subsequently repeated at the frequency sufficient to effectively short the 
internal surface capacitance of the energy storage device. 
 

3.  The method of claim 2, wherein the first switch is a normally closed switch that couples the input voltage to the one input when a first switching voltage is below a first predetermined voltage. 
 

4.  The method of claim 3, wherein the second switch is a normally open switch that decouples the grounding voltage from the one input when a second switching voltage is below a second predetermined voltage. 
 
5.  The method of claim 2, wherein the providing the grounding input comprises 
coupling the one input to a circuit ground through the second switch and a sink 
resistor. 
 

6.  The method of claim 5, comprising selecting the input voltage and a 
resistance of the sink resistor such that nearly the same charge of the energy 
storage device occurs during the first time interval as discharge from the 
energy storage device occurs during the second time interval. 
 
7.  The method of claim 1, wherein the predetermined temperature is a first 
predetermined temperature, the method comprising initiating the switching when 
the temperature of the electrolyte is below a second predetermined temperature 
that is considered to at least reduce the charging efficiency of the energy 
storage device, wherein the second predetermined temperature is a lower 
temperature than the first predetermined temperature. 
 
8.  The method of claim 1, comprising obtaining at least one of a measurement 

 
9.  The method of claim 8, wherein the obtaining comprises directly measuring 
the temperature of the electrolyte with a temperature sensor positioned at one 
or more of the electrolyte and a surface of the energy storage device. 
 
10.  The method of claim 8, wherein the obtaining comprises: applying an 
initial charging input to the energy storage device, measuring a rate of charging using the initial charging input, and determining a charging rate at the initial charging input, wherein if a rate of charging is determined to be less than a predetermined charging rate, the electrolyte temperature is 
approximated as being less than the predetermined temperature. 
 

the switching and the discontinuing. 
 
12.  The method of claim 11, comprising obtaining by the controller at least one of a measurement and an approximation of the temperature of the electrolyte. 
 
13.  The method of claim 12, wherein the obtaining comprises directly measuring 
the temperature of the electrolyte with a temperature sensor coupled to the controller and positioned at one or more of the electrolyte and a surface of the energy storage device. 
 
14.  The method of claim 12, wherein the obtaining is performed periodically. 
 
15.  The method of claim 1, comprising producing the input voltage from an AC 

 




16.  The method of claim 1, comprising: obtaining an energy storage type for 
the energy storage device;  and retrieving from a look-up table the predetermined temperature that corresponds to the obtained energy storage type, wherein the look-up table correlates different energy storage types with 
corresponding predetermined temperatures. 
 

17.  The method of claim 1, comprising coupling the input voltage to the one 
input to charge the energy storage device while the temperature of the 
electrolyte is above the predetermined temperature such that the input voltage provided to the one of the inputs to generate the heat and raise the temperature of the electrolyte is also utilized to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the predetermined temperature. 
 
18.  The method of claim 1, wherein the energy storage device is a lithium ion 
battery or a supercapacitor. 

19. A method for charging an energy storage device having a core with an electrolyte, the method comprising: providing the energy storage device having inputs and characteristics of a capacitance across the electrolyte and the core and internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs; switching between an input voltage and a grounding input provided to one of the inputs at a frequency such that the input voltage provided to the one of the inputs to generate the heat and raise the temperature of the electrolyte while the temperature of the electrolyte is below the low temperature threshold is also utilized to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the high temperature threshold.

20.    (New) The method of claim 1, wherein the switching between the input voltage and the grounding input provided to one of the inputs produces a square waved shaped voltage to the one of the inputs at the frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise the temperature of the electrolyte.

21.    (New) The method of claim 19, wherein the switching between the input voltage and the grounding input provided to one of the 

providing at least one power supply, separate from the energy storage device, to generate a positive input voltage and a negative input voltage; switching between the positive input voltage and the negative input voltage provided to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the electrolyte; and discontinuing the switching when the temperature of the electrolyte is above a predetermined temperature that is 

2.  The method of claim 1, comprising providing the positive input voltage directly through a first switch and providing the negative input voltage directly through a 
second switch, wherein the switching comprises simultaneously coupling the 
positive input voltage to the one input through operation of the first switch 
and decoupling the negative input voltage from the one input through operation 
of the second switch during a first time interval and thereafter, simultaneously decoupling the positive input voltage from the one input through operation of the first switch and coupling the negative input voltage to the one input during a second time interval through operation of the second switch, wherein the first interval and the second interval are subsequently repeated at 

of the energy storage device. 
 
3.  The method of claim 1, wherein the first switch couples the positive input 
voltage to the one input when a first switching voltage is above zero volts. 
 
4.  The method of claim 3, wherein the second switch decouples the negative 
input voltage from the one input when the first switching voltage is above zero 
volts. 
 
5.  The method of claim 4, wherein the first switch decouples the one input 
from the positive input voltage and the second switch decouples the one input 
from the negative input voltage when the first switching voltage is zero volts. 
 
positive input voltage and 
the negative input voltage such that nearly the same charge of the energy 
storage device occurs during the first time interval as discharge from the 
energy storage device occurs during the second time interval. 
 
7.  The method of claim 1, wherein the predetermined temperature is a first 
predetermined temperature, the method comprising initiating the switching when 
the temperature of the electrolyte is below a second predetermined temperature 
that is considered to at least reduce the charging efficiency of the energy 
storage device, wherein the second predetermined temperature is a lower 
temperature than the first predetermined temperature. 
 

and an approximation of the temperature of the electrolyte. 
 
9.  The method of claim 8, wherein the obtaining comprises directly measuring 
the temperature of the electrolyte with a temperature sensor positioned at one 
or more of the electrolyte and a surface of the energy storage device. 
 
10.  The method of claim 8, wherein the obtaining comprises: applying an 
initial charging input to the energy storage device, measuring a rate of charging using the initial charging input, and determining a charging rate at the initial charging input, wherein if a rate of charging is determined to be less than a predetermined charging rate, the electrolyte temperature is 
approximated as being less than the predetermined temperature. 

11.  The method of claim 1, comprising providing a controller for controlling 
the switching and the discontinuing. 
 
12.  The method of claim 11, comprising obtaining by the controller at least one of a measurement and an approximation of the temperature of the electrolyte. 
 
13.  The method of claim 12, wherein the obtaining comprises directly measuring 
the temperature of the electrolyte with a temperature sensor coupled to the controller and positioned at one or more of the electrolyte and a surface of the energy storage device. 
 
14.  The method of claim 12, wherein the obtaining is performed periodically. 
 
15.  The method of claim 1, comprising producing the positive input voltage from an producing the negative input voltage from the AC source provided through a second AC to DC 
converter. 
 

16.  The method of claim 1, comprising: obtaining an energy storage type for 
the energy storage device;  and retrieving from a look-up table the predetermined temperature that corresponds to the obtained energy storage type, wherein the look-up table correlates different energy storage types with corresponding predetermined temperatures. 
 
17.  The method of claim 1, comprising coupling the positive input voltage to 
the one input to charge the energy storage device while the temperature of the 
electrolyte is above the predetermined temperature. 







18.  The method of claim 1, wherein the energy storage device is a lithium ion 
battery or a supercapacitor.

19. A method for charging an energy storage device having a core with an electrolyte, the method comprising: providing the energy storage device having inputs and characteristics of a capacitance across the electrolyte and the core and internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs; providing at least one power supply, separate from the energy storage device, to generate a positive input voltage and a negative input voltage and switching between a positive input voltage and a negative input voltage provided to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the electrolyte; periodically obtaining a measurement that correlates to the temperature of the electrolyte, wherein the switching is initiated when the measurement indicates that the temperature of the electrolyte is below a low temperature threshold that is considered to at least reduce the charging efficiency of the energy storage device, wherein the switching is discontinued when the measurement indicates that the temperature of the electrolyte is above a high temperature threshold that is considered sufficient to increase a charging efficiency of the energy storage device, and wherein the low temperature threshold is a lower temperature 




20.    (New) The method of claim 1, wherein the switching between the input voltage and the grounding input provided to one of the inputs produces a square waved shaped voltage to the one of the inputs at the frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise the temperature of the electrolyte.

21.    (New) The method of claim 19, wherein the switching between the input voltage and the grounding input provided to one of the 

22. (New) The method of claim 19, comprising providing the positive input voltage directly through a first switch and providing the negative input voltage directly through a second switch wherein the switching comprises simultaneously coupling the positive input voltage to the input through operation of the first switch and decoupling the negative input voltage from the one input through operation of the second switch during a first time interval and thereafter, simultaneously decoupling the positive input voltage from the one input through operation of the first switch and coupling the negative input voltage to the one input during a second time interval through operation of the second switch, wherein the first interval and the second interval are subsequently repeated at the frequency sufficient to effectively short the internal surface capacitance of the energy storage device.






As to claims 1, 2, and 4, ‘927 does not claim one of the inputs as a grounding input provided to one of the inputs.
Togo Peraza teaches a grounding input provided to one of the inputs (Fig. 1 ground connected to battery input 115)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the negative input of ‘927 to be a grounding input as taught by Togo Peraza in order to allow all circuit components to have the same reference potential and a complete current path in order to properly operate.
As to claims 3, 927 does not claim the first switch is a normally closed switch.
Togo Peraza teaches a first switch (Fig. 4 Q1 of Nishi) is a normally closed switch ([0023] Fig. 1 P-channel 106. Normally the MOSFET 106 is on (as a switch it is closed)).

Claims 4 are rejected on the ground of nonstatutory obviousness provisional double patenting as being unpatentable over claims 1-2 of application 16450927 in view of Togo Peraza (US 20160241013) in further view of Tverskoy (US 20120203178).
As to claim 4, ‘927 does not claim one teach wherein the second switch is a normally open switch.
Tverskoy teaches wherein a switch is a normally open switch ([0067] Fig. 10 switch 564).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of ‘927 to include wherein the second switch is a normally open switch, as taught by Tverskoy in order to prevent overdischarging the battery prior to charging.
Claims 17 and 19 are rejected on the ground of nonstatutory obviousness provisional double patenting as being unpatentable over claims 1, 17 and 19 of application 16450927 in view of Nishi (US 20120021263) in view of in view of Togo Peraza (US 20160241013) in view of Rastegar (US 20170085107)  in view of Muraoka (US20090167253).
As to claim 19, ‘927 does not claim one of the inputs as a grounding input provided to one of the inputs.
 a grounding input provided to one of the inputs (Fig. 1 ground connected to battery input 115)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the negative input of ‘927 to be a grounding input as taught by Togo Peraza in order to allow all circuit components to have the same reference potential and a complete current path in order to properly operate.
As to claim 17 ‘927 does not claim coupling the input voltage to the one input to charge the energy storage device while the temperature of the electrolyte is above the predetermined temperature such that the input voltage provided to the one of the inputs to generate the heat and raise the temperature of the electrolyte is also utilized to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the predetermined temperature.
Nishi in view of Rastegar teaches coupling the input voltage to the one input to charge the energy storage device  (Figs. 9,11 of Nishi controller 70 generates the ripple current (IB, Fig. 11) to elevate its temperature by turning ON/OFF switching elements Q1,Q2 [0052]-[0054],[0077],[0081],[0085]. Voltage at PL2 to generate heat identified as input voltage) and teaches the input voltage (PL2) provided to the one of the inputs to generate the heat and raise the temperature of the electrolyte (Figs. 9,11 [0052]-[0054],[0077],[0081],[0085] of Nishi. [0018] of Rastegar teaches temperature of the electrolyte).
coupling the input voltage to the one input to charge the energy storage device while the temperature of the electrolyte is above the predetermined temperature such that the input voltage provided to the one of the inputs to generate the heat and raise the temperature of the electrolyte taught by Nishi is also utilized to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the predetermined temperature.
However Muraoka teaches continued heating of the battery until the temperature measurement indicates 60C ([0058]-[0063], Fig. 6 S3-S5 i.e. continued heating while the measurement indicates temperature above predetermined temperature).
 Therefore since Nishi couples the input voltage (Fig. 9, 14 PL2) to the one input to charge the energy storage device which generates the heat and raise the temperature of the electrolyte as specified above, it would be obvious to one of ordinary skill in the art for Nishi to continue heating the battery as specified above while the battery temperature is indicated to be above the predetermined temperature as taught by Muroaka (i.e. coupling the input voltage to the one input to charge the energy storage device…such that the input voltage provided to the one of the inputs to generate the heat…is also utilized to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the predetermined temperature) in order to suppress a deterioration in the secondary battery when charged as taught by Muraoka ([0058], [0063]-[0064] where Muraoka heats the battery to 60C and charges while it naturally cools).
As to claim 19, it is based on the remarks of rejected claim 17 above and is similarly rejected.
Claims 5 are rejected on the ground of nonstatutory obviousness provisional double patenting as being unpatentable over claims 1-2 of application 16450927 in view of Togo Peraza (US 20160241013) in further view of Fogg (US20040212347).
As to claim 5, ‘927 does not claim, wherein the providing the grounding input comprises coupling the one input to a circuit ground through the second switch and a sink resistor.
Fogg teaches the providing the grounding input comprises coupling the one input (positive input of battery, Fig. 3) to a circuit ground through the second switch (M2) and a sink resistor (Fig. 3 [0075] transistor M2, which sinks current through reference resistor R2).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of ‘927 to comprise comprises coupling the one input to a circuit ground through the second switch and a sink resistor, as taught by Fogg in order to control heat dissipation through the transistor by reducing its current, thereby avoiding component damage.
Claim 6 is rejected on the ground of nonstatutory obviousness provisional double patenting as being unpatentable over claims 1-2 of application 16450927 in view of Togo Peraza (US 20160241013) in further view of Fogg (US20040212347) in view of Nishi (20120021263).
As to claim 6, ‘927 does not claim, comprising selecting the input voltage such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval.
Nishi teaches comprising selecting the input voltage (voltage at node P2) such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval (See Fig. 11 of Nishi where charge current (IB) during first interval (t2-t3) is nearly the same charge during second interval (t1-t2).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of ‘927 to comprise selecting the input voltage such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval, as taught by Nishi in order to prevent overcharging the battery degrading its state of health.
927 does not claim selecting a resistance of the sink resistor such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval.
However, it would be obvious to one of ordinary skill in the art for Fogg’s sink resistor be a small value (thereby allowing the nearly same discharge current as charge current) in order to reduce power dissipation in the charging circuit thereby preventing component damage.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17  and similarly claim 19 is recites “coupling the input voltage to the one input to charge the energy storage device while the temperature of the electrolyte is above the predetermined temperature such that the input voltage provided to the one of the inputs to generate the heat and raise the temperature of the electrolyte is also utilized to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the predetermined temperature” which is new matter.

Specifically the specification does not support the input voltage that is used to warm the battery is the same input voltage that is used to charge the battery when and while a measurement indicates that the electrolyte is above the predetermined temperature.
Claim 21 is included in this rejection based on its dependence of claim 19.
Correction is required.

    PNG
    media_image1.png
    595
    887
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 7-15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 20120021263) in view of in view of Togo Peraza (US 20160241013) in view of Rastegar (US 20170085107)  in view of Muraoka (US20090167253).
As to claim 1, Nishi discloses a method for heating an energy storage device (Fig. 14 -16 secondary battery 10) having a core with an electrolyte (Fig. 12 [0089] equivalent circuit diagram of electrode/electrolytic solution interface for secondary battery 10), the method comprising: 
providing the energy storage device having inputs (Fig. 12 negative and positive electrode as inputs) and characteristics of a capacitance across the electrolyte and the core (Fig. 12 and [0089] C+, C-).
switching between a input voltage (positive electrode line PL2 voltage, Fig. 14 of Nishi above)  and a negative input (negative electrode line NL voltage, Fig. 14 of Nishi above [0105]) provided to one of the inputs (Fig. 14 below, input of battery 10) at a frequency sufficient to generate heat and raise a temperature of the electrolyte  (Figs. 9,11 controller 70 generates the ripple current (IB, Fig. 11) at a frequency in the secondary battery to elevate its temperature by turning ON/OFF switching elements Q1,Q2 [0052]-[0054],[0077],[0081],[0085]).
Nishi discloses does not explicitly disclose the negative input is a grounding input, nor that battery 130 comprises internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs, nor the switching between an input voltage and a negative input voltage at one of the inputs is done at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery, nor the temperature of the battery is the temperature of the electrolyte.
Regarding the negative input is a grounding input, Togo Peraza teaches the negative input is a grounding input (Fig. 1 ground connected to battery input 115).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the negative input of Nishi to be a grounding input as taught by Togo Peraza in order to allow all circuit components to have the same reference potential and a complete current path in order to properly operate.
Regarding internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs, it is well known to one of ordinary skill in the art that an equivalent circuit for a battery comprises an internal surface capacitance which can store electric field energy between internal electrodes of the energy storage device that 
Regarding switching between an input voltage and a negative input voltage at one of the inputs is done at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery,
Rastegar teaches switching between a positive input voltage and a negative input provided to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery ([0089] and Fig. 1,11 AC current with high enough frequency is applied to the battery, due to the low impedance of the capacitor Cs, the circuit effectively behaves as if the capacitor Cs were shorted. As a result the high frequency AC current will then heat the battery core, thereby increasing its temperature making it safe to charge).
It would have been obvious to a person of ordinary skill in the art to modify the switching between an input voltage and a negative input voltage provided to one of the inputs of Nishi to be at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device, in order to raise the battery core temperature enough to make it safe to charge and not damage the electrical-chemical components of the battery as taught by Rastegar ([0089]).
Regarding the temperature of the battery is the temperature of the electrolyte.
Rastegar teaches temperature of the electrolyte ([0018] obtaining one or more of a measurement or approximation of a temperature of the electrolyte).

Nishi does not disclose/teach discontinuing the switching when the temperature of the electrolyte is above a predetermined temperature that is considered sufficient to increase a charging efficiency of the energy storage device.
Muraoka teaches discontinuing warming the battery when the temperature of the battery is above a predetermined temperature (temp between 0-20C identified as predetermined threshold) that is considered sufficient to increase a charging efficiency of the energy storage device (Fig. 6 S3-S4 where Muraoka discontinues warming when the battery’s temperature reaches 60C ([0058]). It is well known to one of ordinary skill in the art that internal resistance of the battery is reduced when the temperature is elevated (See Fig. 4 and [0053] of Nishi). Therefore there is less loss due to heat when charging, thus improving charging efficiency. Therefore internal resistance of the battery at 20C increases charging efficiency than at a temperature less than 20C).
Therefore since Nishi initiates switching to warm up the battery when the battery is at “extremely low temperatures” of -30C (Fig. 16 S20 and [0066] [0119] and [0101] of Nishi), it would be obvious to one of ordinary skill in the art for Nishi to discontinue warming the battery (e.g. discontinue switching) when the temperature of the electrolyte is above a predetermined temperature that is considered sufficient to increase a 
As to claim 2, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka teaches the method of claim 1, comprising providing the input voltage through a first switch  (Fig. 14 Q1 of Nishi) and providing the grounding input through a second switch (Fig. 14 Q2 of Nishi), wherein the switching comprises simultaneously coupling the input voltage to the one input through operation of the first switch and decoupling the grounding input from the one input through operation of the second switch during a first time interval and thereafter (See timing diagram of Q1 and Q2 and the charging current IB Fig. 11 and [0081]), simultaneously decoupling the input voltage from the one input through operation of the first switch and coupling the grounding input to the one input during a second time interval through operation of the second switch(See timing diagram of Q1 and Q2 and the charging current IB Fig. 11 and [0081]), wherein the first interval and the second interval are subsequently repeated at the frequency sufficient to effectively short the internal surface capacitance of the energy storage device ([0089] of Rastegar).
It would have been obvious to a person of ordinary skill in the art to modify method of Nishi to wherein the first interval and the second interval are subsequently repeated at the frequency sufficient to effectively short the internal surface capacitance of the energy storage device, in order to raise the battery core temperature enough to make it safe to charge and not damage the electrical-chemical components of the battery as taught by Rastegar ([0089]).
As to claim 3, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka teaches the method of claim 2, wherein the first switch (Fig. 14 Q1 of Nishi) is a switch that couples the input voltage to the one input when a first switching voltage is below a first predetermined voltage (Q1 is an IGBT transistor ([0076]-[0077] of Nishi) which it can be driven “ON” by applying a positive gate voltage, or switched “OFF” by making the gate signal zero or slightly negative)
Nishi does not disclose the first switch (Fig. 4 Q1 of Nishi) is a normally closed switch.
Togo Peraza teaches a first switch (Fig. 4 Q1 of Nishi) is a normally closed switch ([0023] Fig. 1 P-channel 106. Normally the MOSFET 106 is on (as a switch it is closed)).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Nishi to include wherein the first switch is a normally closed switch that couples the input voltage to the one input when a first switching voltage is below a first predetermined voltage, as taught by Togo Peraza in order to use switching circuit that draws small amount of current at high switching speeds.
As to claim 7, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka teaches the method of claim 1, wherein the predetermined temperature is a first predetermined temperature (Tth of Muraoka 0-20C), the method comprising initiating the switching when the temperature of the electrolyte ([0019] of Rastegar temperature of the electrolyte) is below a second predetermined temperature that is considered to at least reduce the charging efficiency of the energy storage device , wherein the second predetermined temperature is a lower temperature than the first predetermined temperature (Nishi initiates switching to warm up the battery when the battery is at “extremely low temperatures” of -30C (Fig. 16 S20 and [0066] [0119] and [0101] of Nishi. Temperature between -30C and 20 C identified as second predetermined temperature. It is well known to one of ordinary skill in the art that internal resistance of the battery is reduced when the temperature is elevated (See Fig. 4 and [0053] of Nishi). Therefore there is less loss due to heat when charging, thus improving charging efficiency. Therefore internal resistance of the battery at -30C decreases charging efficiency than at a temperature of 20C. 
As to claim 8, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka teaches the method of claim 1.
Nishi does not disclose/teach comprising obtaining at least one of a measurement and an approximation of the temperature of the electrolyte.
Rastegar teaches comprising obtaining at least one of a measurement and an approximation of the temperature of the electrolyte ([0018] obtaining one or more of a measurement or approximation of a temperature of the electrolyte).
It would have been obvious to a person of ordinary skill in the art to modify the method of Nishii to include comprising obtaining at least one of a measurement and an approximation of the temperature of the electrolyte, as taught by Rastegar in order to determine if the electrolyte becomes solid at low temperatures, thereby avoiding diminished charge and discharge [0006].
As to claim 9, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka teaches the method of claim 8.
wherein the obtaining comprises directly measuring the temperature of the electrolyte with a temperature sensor positioned at one or more of the electrolyte and a surface of the energy storage device.
Rastegar teaches wherein the obtaining comprises directly measuring the temperature of the electrolyte with a temperature sensor positioned at one or more of the electrolyte and a surface of the energy storage device ([0019] of Rastegar).
It would have been obvious to a person of ordinary skill in the art to modify the method of Nishii to include obtaining comprises directly measuring the temperature of the electrolyte with a temperature sensor positioned at one or more of the electrolyte and a surface of the energy storage device, as taught by Rastegar in order to determine if the electrolyte becomes solid at low temperatures, thereby avoiding diminished charge and discharge [0006].
As to claim 10, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka teaches the method of claim 8.
 Nishii does not discloses wherein the obtaining comprises: applying an initial charging input to the energy storage device, measuring a rate of charging using the initial charging input, and determining a charging rate at the initial charging input, wherein if a rate of charging is determined to be less than a predetermined charging rate, the electrolyte temperature is approximated as being less than the predetermined temperature.
Rastegar teaches wherein the obtaining comprises: applying an initial charging input to the energy storage device, measuring a rate of charging using the initial 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Nishi to wherein the obtaining comprises: applying an initial charging input to the energy storage device, measuring a rate of charging using the initial charging input, and determining a charging rate at the initial charging input, wherein if a rate of charging is determined to be less than a predetermined charging rate, the electrolyte temperature is approximated as being less than the predetermined temperature, as taught by Rastegar in order to reduce the amount of testing equipment thereby saving on development cost.
As to claim 11, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka teaches the method of claim 1, comprising providing a controller for controlling the switching and the discontinuing (Fig. 14 of Nishi ECU 70). 
As to claim 12, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka teaches the method of claim 11. 
Nishii does not discloses comprising obtaining by the controller at least one of a measurement and an approximation of the temperature of the electrolyte.
Rastegar teaches comprising obtaining by the controller at least one of a measurement and an approximation of the temperature of the electrolyte ([0019] of Rastegar).

As to claim 13, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka teaches the method of claim 12.
Nishii does not discloses wherein the obtaining comprises directly measuring the temperature of the electrolyte with a temperature sensor coupled to the controller and positioned at one or more of the electrolyte and a surface of the energy storage device.
Rastegar teaches wherein the obtaining comprises directly measuring the temperature of the electrolyte with a temperature sensor coupled to the controller and positioned at one or more of the electrolyte and a surface of the energy storage device ([0019] of Rastegar).
It would have been obvious to a person of ordinary skill in the art to modify the method of Nishii to include wherein the obtaining comprises directly measuring the temperature of the electrolyte with a temperature sensor coupled to the controller and positioned at one or more of the electrolyte and a surface of the energy storage device, as taught by Rastegar in order to determine if the electrolyte becomes solid at low temperatures, thereby avoiding diminished charge and discharge [0006].
As to claim 14, Nishi in view of Togo Peraza in view of Rastegar in view  the method of claim 12, wherein the obtaining ([0019] of Rastegar) is performed periodically (Fig. 16 S30 of Nishi where battery temp is measured repeatedly). 
As to claim 15, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka teaches the method of claim 1, comprising producing the input voltage from an AC source (M/G 60) provided through an AC to DC converter ([0103] Fig. 14 of Nishi Inverter 50 (AC/DC converter) converts three-phase AC power generated by motor generator 60 at the time of braking of the vehicle into direct current based on control signal PWMI, and outputs it to positive electrode line PL2 and negative electrode line NL). 
As to claim 17, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka teaches the method of claim 1.
Nishi in view of Rastegar teaches coupling the input voltage to the one input to charge the energy storage device  (Figs. 9,11 of Nishi controller 70 generates the ripple current (IB, Fig. 11) to elevate its temperature by turning ON/OFF switching elements Q1,Q2 [0052]-[0054],[0077],[0081],[0085]. Voltage at PL2 to generate heat identified as input voltage) and teaches the input voltage (PL2) provided to the one of the inputs to generate the heat and raise the temperature of the electrolyte (Figs. 9,11 [0052]-[0054],[0077],[0081],[0085]).
Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka does not specifically teach coupling the input voltage to the one input to charge the energy storage device while the temperature of the electrolyte is above the predetermined temperature such that the input voltage provided to the one of the is also utilized to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the predetermined temperature.
However Muraoka teaches continued heating of the battery until the temperature measurement indicates 60C ([0058]-[0063], Fig. 6 S3-S5 i.e. continued heating while the measurement indicates temperature above predetermined temperature).
 Therefore since Nishi couples the input voltage (Fig. 9, 14 PL2) to the one input to charge the energy storage device which generates the heat and raise the temperature of the electrolyte as specified above, it would be obvious to one of ordinary skill in the art for Nishi to continue heating the battery as specified above while the battery temperature is indicated to be above the predetermined temperature as taught by Muroaka (i.e. coupling the input voltage to the one input to charge the energy storage device…such that the input voltage provided to the one of the inputs to generate the heat…is also utilized to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the predetermined temperature) in order to suppress a deterioration in the secondary battery when charged as taught by Muraoka ([0058], [0063]-[0064] where Muraoka heats the battery to 60C and charges while it naturally cools).
 As to claim 18, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka teaches the method of claim 1, wherein the energy storage device is a lithium ion battery or a supercapacitor ([0018] of Nishi, the secondary battery is a lithium ion battery).
As to claim 19, Nishi discloses a method for heating an energy storage device (Fig. 14 -16) having a core with an electrolyte (Fig. 12 [0089] equivalent circuit diagram of electrode/electrolytic solution interface for secondary battery 10), the method comprising: 
providing the energy storage device having inputs (Fig. 12 negative and positive electrode) and characteristics of a capacitance across the electrolyte and the core (Fig. 12 capacity C-,C+ and [0089])
switching between a input voltage (positive electrode line PL2 voltage, Fig. 14 of Nishi above)  and a negative input (negative electrode line NL voltage, Fig. 14 of Nishi above [0105]) provided to one of the inputs (Fig. 14 below, input of battery 10) at a frequency sufficient to generate heat and raise a temperature of the electrolyte  (Figs. 9,11 controller 70 generates the ripple current (IB, Fig. 11) at a frequency in the secondary battery to elevate its temperature by turning ON/OFF switching elements Q1,Q2 [0052]-[0054],[0077],[0081],[0085]), periodically obtaining a measurement that correlates to the temperature of the battery (Fig. 16 S30 of Nishi where battery temp is measured repeatedly).
Nishi further discloses wherein the switching is initiated when the measurement indicates that the temperature of the battery is below a low temperature threshold that is considered to at least reduce the charging efficiency of the energy storage device (Fig. 16 S20 and [0119] when temperature TB shows an extremely low temperature, start ripple temperature elevation method (generate a ripple current by turning ON/OFF switching elements Q1, Q2 [0101]). “Extremely low temperatures” identified as low .
Nishi discloses does not explicitly disclose the negative input is a grounding input, nor that battery 130 comprises internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs, nor the switching between an input voltage and a negative input voltage at one of the inputs is done at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery, nor the temperature of the battery is the temperature of the electrolyte.
Regarding the negative input is a grounding input, Togo Peraza teaches the negative input is a grounding input (Fig. 1 ground connected to battery input 115).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the negative input of Nishi to be a grounding input as taught by Togo Peraza in order to allow all circuit components to have the same reference potential and a complete current path in order to properly operate.
Regarding internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs, it is well known to one of ordinary skill in the art that an equivalent circuit for a battery comprises an internal surface capacitance which can store electric field energy between internal electrodes of the energy storage device that 
Regarding switching between an input voltage and a negative input voltage at one of the inputs is done at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery,
Rastegar teaches switching between a positive input voltage and a negative input provided to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery ([0089] and Fig. 1,11 AC current with high enough frequency is applied to the battery, due to the low impedance of the capacitor Cs, the circuit effectively behaves as if the capacitor Cs were shorted. As a result the high frequency AC current will then heat the battery core, thereby increasing its temperature making it safe to charge).
It would have been obvious to a person of ordinary skill in the art to modify the switching between an input voltage and a negative input voltage provided to one of the inputs of Nishi to be at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device, in order to raise the battery core temperature enough to make it safe to charge and not damage the electrical-chemical components of the battery as taught by Rastegar ([0089]).
Regarding the temperature of the battery is the temperature of the electrolyte.
Rastegar teaches temperature of the electrolyte ([0018] obtaining one or more of a measurement or approximation of a temperature of the electrolyte).

Nishi does not disclose/teach wherein the switching is discontinued when the measurement indicates that the temperature of the electrolyte is above a high temperature threshold that is considered sufficient to increase a charging efficiency of the energy storage device, and wherein the low temperature threshold is a lower temperature than the high temperature threshold.
Muraoka teaches wherein the warming is discontinued when the measurement indicates that the temperature of the electrolyte is above a high temperature threshold that is considered sufficient to increase a charging efficiency of the energy storage device (Fig. 6 S3-S4 where Muraoka discontinues warming when the battery’s temperature reaches above Tth ([0058]). Temperature threshold 0-20C identified as “high temperature threshold”. It well known to one of ordinary skill in the art that internal resistance of the battery is reduced when the temperature is elevated (See Fig. 4 and [0053] of Nishi). Therefore there is less loss due to heat when charging, thus improving charging efficiency. Therefore internal resistance of the battery at 20C increases charging efficiency than at a temperature less than 20C), wherein the low temperature threshold is a lower temperature than the high temperature threshold(Temperature threshold 0-20C which is higher than Nishi’s low temperature threshold of -30C).
Therefore since Nishi initiates switching to warm up the battery when the battery 
Nishi in view of Rastegar does not specifically teach providing the positive input voltage to the one input to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the high temperature threshold such that the input voltage provided to the one of the inputs to generate the heat and raise the temperature of the electrolyte while the temperature of the electrolyte is below the low temperature threshold is also utilized to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the high temperature threshold.
However Muraoka teaches continued heating of the battery until the temperature measurement indicates 60C ([0058]-[0063], Fig. 6 S3-S5 i.e. continued heating while the measurement indicates temperature above predetermined temperature).
 Therefore since Nishi provides the positive input voltage (Fig. 9, 14 PL2) to the one input to charge the energy storage device which generates the heat and raise the temperature of the electrolyte (Figs. 9,11 of Nishi controller 70 generates the ripple current (IB, Fig. 11) to elevate its temperature by turning ON/OFF switching elements 
As to claim 20, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka teaches the method of claim 1, wherein the switching between the input voltage and the grounding input provided to one of the inputs produces a square waved shaped voltage to the one of the inputs at the frequency (Fig. 11 where the switches Q1 and Q2 switch on and off resembling a square wave. As such the voltage on line PL2 will resemble a square-wave type waveform) sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise the temperature of the electrolyte ([0089] of Rastegar and Fig. 1, 11 If an AC current with high enough frequency is applied to the battery, due to the low impedance of the capacitor Cs, the circuit effectively behaves as if the capacitor Cs were shorted. As a result his high frequency AC current will then heat the battery .
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the switching between an input voltage and a negative input voltage provided to one of the inputs of Nishi to be at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device, in order to raise the battery core temperature enough to make it safe to charge and not damage the electrical-chemical components of the battery as taught by Rastegar ([0089]).
As to claim 21, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka teaches the method of claim 19, wherein the switching between the input voltage and the grounding input provided to one of the inputs produces a square waved shaped voltage to the one of the inputs at the frequency (Fig. 11 where the switches Q1 and Q2 switch on and off resembling a square wave. As such the voltage on line PL2 will resemble a square-wave type waveform) sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise the temperature of the electrolyte ([0089] of Rastegar and Fig. 1, 11 If an AC current with high enough frequency is applied to the battery, due to the low impedance of the capacitor Cs, the circuit effectively behaves as if the capacitor Cs were shorted. As a result the high frequency AC current will then heat the battery core, thereby increasing its temperature making it safe to charge).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the switching between an input voltage and a negative input voltage provided to one of the inputs of Nishi to be .
 Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 20120021263) in view of in view of Togo Peraza (US 20160241013) in view of Rastegar (US 20170085107) in view of Muraoka (US20090167253) in further view of Tverskoy (US 20120203178).
As to claim 4, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka teaches the method of claim 3, wherein the second switch (Fig. 14 Q2 of Nishi), is a switch that decouples the grounding voltage (Togo Peraza  teaches ground voltage [0018]) from the one input when a second switching voltage is below a second predetermined voltage (Q2 is an IGBT transistor ([0076]-[0077] of Nishi) which it can be driven “ON” by applying a positive gate voltage, or switched “OFF” by making the gate signal zero or slightly negative)
Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka does not teach wherein the second switch is a normally open switch.
Tverskoy teaches wherein a switch is a normally open switch ([0067] Fig. 10 switch 564).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Nishi to include wherein the second switch is a normally open switch, as taught by Tverskoy in order to prevent overdischarging the battery prior to charging.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 20120021263) in view of in view of Togo Peraza (US 20160241013) in view of Rastegar (US 20170085107) in view of Muraoka (US20090167253) in further view of Fogg (US20040212347).
As to claim 5, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka teaches the method of claim 2, wherein the providing the grounding input (Fig. 1 ground connected to battery input 115 of Togo Peraza) comprises coupling the one input to a circuit ground through the second switch (Fig. 14 Q2 of Nishi. Combined teaching of Nishi and Togo Peraza teaches the negative input of Nishi can be ground as specified in the rejection of claim 1 above. This the second switch Q2 of Nishi will couple its negative input to a circuit ground). 
Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka does not teach providing the grounding input comprises coupling the one input to a circuit ground through a sink resistor.
Fogg teaches the providing the grounding input comprises coupling the one input (positive input of battery, Fig. 3) to a circuit ground through a sink resistor (Fig. 3 [0075] transistor M2, which sinks current through reference resistor R2).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the grounding input of Nishi to comprise comprises coupling the one input to a circuit ground through a sink resistor, as taught by Fogg in order to control heat dissipation through the transistor by reducing its current, thereby avoiding component damage.
As to claim 6, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka in view of Fogg teaches the method of claim 5, comprising selecting the input voltage (voltage at node P2) such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval (See Fig. 11 of Nishi where charge current (IB) during first interval (t2-t3) is nearly the same charge during second interval (t1-t2).
Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka in view of Fogg does not specifically disclose selecting a resistance of the sink resistor such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval.
However, it would be obvious to one of ordinary skill in the art for Fogg’s sink resistor be a small value (thereby allowing the nearly same discharge current as charge current) in order to reduce power dissipation in the charging circuit thereby preventing component damage.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 20120021263) in view of in view of Togo Peraza (US 20160241013) in view of Rastegar (US 20170085107) in view of Muraoka (US20090167253) in view of Svensson (US20130093399).
As to claim 16, Nishi in view of Togo Peraza in view of Rastegar in view of Muraoka teaches the method of claim 1, comprising: obtaining an energy storage type for the energy storage device (([0018] Fig. 14 for secondary battery 10 is lithium . 
Nishi in view of Rastegar in view of Muraoka does not teach retrieving from a look-up table the predetermined temperature that corresponds to the obtained energy storage type, wherein the look-up table correlates different energy storage types with corresponding predetermined temperatures.
SVENSSON teaches retrieving from a look-up table the predetermined temperature that corresponds to the obtained energy storage type, wherein the look-up table correlates different energy storage types with corresponding predetermined temperatures (the processing unit CPU may instruct the sensing unit SENS to detect the present cell temperature of the battery BATT and compare it to an optimum cell temperature range for charging the battery BATT. The optimum charging temperature interval can vary from battery type to battery type (and is usually specified) the processing unit may be adapted to have these optimum temperature intervals stored in a memory [0019]-[0020])
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Nishi to include retrieving from a look-up table the predetermined temperature that corresponds to the obtained energy storage type, wherein the look-up table correlates different energy storage types with corresponding predetermined temperatures, as taught by SVENSSON in order to automate and quickly execute Nishi’s battery heating method without human interaction.

Conclusion and relevant prior art 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859